UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4824


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID EDWIN KOHN, JR., a/k/a David Johnson, a/k/a Officer
David Washington,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00645-TLW-1)


Submitted:   June 24, 2010                  Decided:    August 11, 2010


Before KING and    SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina; Aileen P. Clare, Research and Writing
Specialist, Columbia, South Carolina, for Appellant. Kevin F.
McDonald, Acting United States Attorney, Alfred W. Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Edwin Kohn, Jr., pled guilty, pursuant to a plea

agreement, to two counts of use of a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c) (2006).                          Because

Kohn    was    convicted     of     violating    18   U.S.C.      §   924(c),        the

presentence report (“PSR”) calculated his sentence in accordance

with    U.S.    Sentencing     Guidelines       Manual     (“USSG”)     §    2K2.4(b)

(2006),   which     provides       that   the   Guidelines       sentence     is     the

minimum term of imprisonment required by statute — in Kohn’s

case,   ten    years    to   life    imprisonment     on   the    first      count    of

conviction and twenty-five years to life imprisonment on the

second.       The Government moved for a downward departure, USSG §

5K1.1, p.s., based on Kohn’s substantial assistance.                        The court

granted   the     Government’s       motion     and   sentenced       Kohn    to     274

months’ imprisonment.             Kohn appeals his sentence.            Finding no

error, we affirm.

              On appeal, Kohn argues that the district court should

have considered the § 3553(a) sentencing factors, and not merely

the value of his assistance, in determining the extent of the

departure       below    the      statutory     minimum      sentence.             Kohn

acknowledges that this court has previously rejected a similar

challenge, see United States v. Hood, 556 F.3d 226 (4th Cir.

2009), thus establishing circuit authority binding on subsequent

panels.       United States v. Collins, 415 F.3d 304, 311 (4th Cir.

                                          2
2005) (“A decision of a panel of this court becomes the law of

the   circuit    and    is    binding   on    other   panels    unless    it   is

overruled by a subsequent en banc opinion of this court or a

superseding contrary decision of the Supreme Court.”) (internal

quotation marks omitted).        Therefore, this claim fails.

            Accordingly, we affirm the judgment of the district

court and deny the Government’s motion for summary affirmance as

moot.      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented    in   the    materials

before   the    court   and    argument     would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        3